OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s contention that the trial court erred in permitting the prosecution to elicit general background testimony concerning narcotics investigation techniques not employed in this case is not without merit; however, any alleged error in the admission of this evidence would certainly be harmless in this case considering the unequivocal testimony of Officer Brown identifying defendant as the perpetrator of the crime in question.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.